El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Tenemos la ocasión para precisar el alcance de las nor-mas que rigen la contratación de arrendamientos por los municipios del país.
HH
El 8 de marzo de 1988 la compañía demandante, Fer-nández & Gutiérrez (en adelante el arrendador) y el Muni-cipio de San Juan (en adelante el Municipio), representado por su Alcalde, suscribieron un contrato mediante el cual se le cedía en arrendamiento al Municipio un local locali-zado en la avenida Barbosa en Río Piedras, Puerto Rico. El Municipio ubicó en dicho local las oficinas del Programa de Adiestramiento y Empleo del Departamento de Servicios de la Familia (en adelante el Programa). Dicho contrato tenía una vigencia de 5 meses, desde el 1ro de febrero hasta el 30 de junio de 1988, prorrogable hasta el 31 de enero de 1993, cuando éste terminaba.
A fines de 1989, el Municipio indagó si el arrendador tenía espacio adicional en el local para expandir las ofici-nas del Programa. Este, mediante una carta de 9 de no-viembre de 1989, contestó que si el Municipio le remitía un compromiso por escrito (letter of intent) en relación con el espacio adicional que interesaba, el arrendador procedería a realizar los arreglos necesarios a las facilidades del local para proveer el espacio solicitado. Además, sugirió en dicha carta que la vigencia del contrato debía ser extendida (para vencer en 1997), sujeto a la disponibilidad de fondos para ello.
El 7 de diciembre de 1989, la entonces Directora Ejecu-tiva del Departamento de Servicios a la Familia del Muni-cipio (en adelante la Directora Ejecutiva) respondió por es-crito a la carta del arrendador y le expresó el compromiso solicitado sobre el arrendamiento de las facilidades adicio-*827nales, y que aceptaba la extensión del término del contrato hasta el 30 de junio de 1997, sujeto a que hubiese fondos para ello.
El 27 de junio de 1990, el arrendador y el Municipio, representado por el Alcalde, suscribieron un contrato en-mendado de arrendamiento. Modificaron el contrato original: (1) a los fines de establecer un pago mensual por el consumo de agua; (2) para disponer el arrendamiento de un área adicional de estacionamiento para alcanzar la ca-bida total de 110 vehículos, y (3) para acordar el arrenda-miento adicional de 3,503.43 pies cuadrados adicionales de espacio para oficinas. De acuerdo con los términos y las condiciones del contrato original, así como de la enmienda, el Municipio se obligaba a pagar al arrendador lo corres-pondiente por cada una de las partidas adicionales que se habían convenido. Además de estas modificaciones, el con-trato original permaneció vigente con toda su fuerza y vigor. Nada se dispuso en el contrato enmendado sobre la extensión de su término más allá de la fecha original de 31 de enero de 1993.
Trece meses más tarde, el 24 de julio de 1991, la Direc-tora Ejecutiva emitió una certificación en la cual expresaba su interés de permanecer en las facilidades indefinida-mente, a pesar de que el contrato vencía en enero de 1993. Además, señalaba que una vez expirara el contrato, se pro-cedería a extenderlo sujeto a que se recibieran los fondos correspondientes para continuar operando el Programa.
El arrendamiento venció el 31 de enero de 1993, según establecido en el contrato suscrito por las partes. No obs-tante, el Programa continuó ocupando las facilidades donde estaba localizado, y el Municipio continuó pagando los cánones mensuales correspondientes.
El 24 de mayo de 1993, el arrendador y el Municipio se reunieron para acordar un nuevo contrato de arrendamiento. La vigencia de este nuevo contrato, al igual que la del contrato original, sería de cinco meses a *828contar desde el 1ro de febrero hasta el 30 de junio de ese año. No obstante, las partes no pudieron llegar a un acuerdo sobre las condiciones y los términos del nuevo con-trato, por lo que éste no se otorgó.
En virtud de la tácita reconducción, el Municipio perma-neció en el local hasta el 31 de enero de 1995, cuando des-alojó el lugar e hizo entrega de las llaves al arrendador.
El 27 de diciembre de 1995, el arrendador presentó una demanda por incumplimiento de contrato, mediante la cual alegó, en esencia, que el Municipio había incumplido con el contrato de arrendamiento, al abandonar unilateralmente el local arrendado antes del 30 de junio de 1997. El Muni-cipio presentó el 6 de febrero de 1996 su contestación a la demanda, junto con un memorando de derecho que acom-pañaba una solicitud de sentencia sumaria. En ésta, el Municipio alegaba que el contrato de arrendamiento había vencido el 31 de enero de 1993, por lo que procedía la des-estimación de la acción. El demandante se opuso a la soli-citud de sentencia sumaria. Señaló que el Municipio es-taba obligado a permanecer en el local hasta 1997, por haberse comprometido a ello en las comunicaciones cursa-das por la Directora Ejecutiva del Departamento de Servi-cios a la Familia.
Mediante una sentencia sumaria de 29 de mayo de 1996, el Tribunal de Primera Instancia determinó que no existía un contrato que venciera el 30 de junio de 1997, por lo que no podía obligarse al Municipio a permanecer en el local hasta dicha fecha. En consecuencia, dicho foro deses-timó la demanda.
No conforme con dicho dictamen, el demandante acudió al Tribunal de Circuito de Apelaciones y solicitó la revoca-ción de la sentencia de instancia. Alegó como error que existía controversia sobre hechos materiales. El 28 de no-viembre de 1997, el foro apelativo revocó la sentencia im-pugnada y ordenó la devolución del caso al tribunal de ins-tancia para la continuación de los procedimientos.
*829Inconforme con este dictamen, el Municipio recurrió ante nos el 2 de marzo de 1998. Alegó que la sentencia sumaria procedía debido a que las comunicaciones cursa-das entre la Directora Ejecutiva y el arrendador no podían generar una obligación legal para el Municipio. El 12 de mayo de 1998 emitimos una resolución, mediante la cual concedimos a la parte recurrida un término de 30 días para mostrar causa por la cual no debíamos expedir el auto so-licitado y revocar la sentencia dictada por el Tribunal de Circuito de Apelaciones. Con el beneficio de la comparecen-cia de la parte recurrida, procedemos a resolver, según lo intimado.
J-H H-1
Con anterioridad, este Tribunal ha establecido una normativa de especial aplicación a los contratos municipales. Hemos resaltado la rigurosidad de los preceptos legales que rigen las relaciones comerciales entre entes privados y los municipios, que aspiran a promover una sana y recta administración pública, asunto que está revestido del más alto interés público. Véanse: Hatton v. Mun. de Ponce, 134 D.P.R. 1001 (1994); Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37, 54 (1988); Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 693 (1987). Aplica con especial rigor aquí lo que hemos señalado antes sobre los procedimientos de compra y contratación por entidades gubernamentales:
La buena administración de un gobierno es una virtud de democracia, y parte de su buena administración implica llevar a cabo sus funciones como comprador con eficiencia, honestidad y corrección para proteger los intereses y dineros del pueblo al cual dicho gobierno representa. Mar-Mol Co., Inc. v. Adm. Servicios Gens., 126 D.P.R. 864, 871 (1990).
La Ley Núm. 18 de 30 de octubre de 1975 (2 *830L.P.R.A. sees. 97-98), según enmendada, dispone en cuanto a los contratos otorgados por los municipios:
[líos departamentos, agencias, instrumentalidades, oficinas y todo otro organismo y los municipios del Estado Libre Asociado de Puerto Rico, sin excepción alguna, mantendrán un registro de todos los contratos que otorguen, incluyendo enmiendas a los mismos, y deberá remitir copia de éstos a la Oficina del Contralor dentro de los quince (15) días siguientes a la fecha de otorgamiento del contrato o la enmienda. ... (Énfasis suplido.) 2 L.P.R.A. see. 97.
Estos preceptos, de sana política administrativa pública, reflejan la intención legislativa de crear un mecanismo de cotejo y publicidad de los contratos otorgados por los municipios, que tiene carácter constitutivo con respecto a la eficacia de éstos. Por ello, hemos recogido dicha política pública en nuestros pronunciamientos, y así, en Ocasio v. Alcalde Mun. de Maunabo, supra, pág. 54, establecimos los siguientes requisitos formales que deberán seguirse rigurosamente al momento de pactar acuerdos con municipios, a saber, que:
... (1) se reduzcan a [contrato] escrito; (2) se mantenga un registro fiel con miras a establecer prima facie su existencia; (3) se remíta copia a la Oficina del Contralor como medio de una doble constancia de su otorgamiento, términos y existencias, y (4) se acredite la certeza de tiempo, esto es, haber sido reali-zado y otorgado quince (15) días antes. (Énfasis suprimido.)
En Hatton v. Mun. de Ponce, supra, al reiterar estos preceptos, expusimos su propósito de evitar el favoritismo, la corrupción, el dispendio, el descuido y los riesgos del incumplimiento. En ese caso, el demandante Hatton había acordado con un funcionario del Municipio de Ponce la ob-tención de un equipo para un centro de diagnóstico de ese municipio. El acuerdo se efectuó mediante una comunica-ción verbal entre el suplidor y el Municipio de Ponce. No se había reducido a un contrato escrito ni se había registrado. Aplicando los preceptos expuestos anteriormente, determi-namos que dicho acuerdo era ilegal. Expresamente resolvi-*831mos que las normas aludidas no podían descartarse m si-quiera en casos de emergencia, y que se requería una “escrupulosa adhesión” a éstas para “prevenir el despilfa-rro, la corrupción y el amiguismo”. Reiteramos que “el ma-nejo prudente de fondos públicos está saturado de intere-ses de orden público”.
HH hH
El Tribunal de Circuito de Apelaciones determinó que en el caso de autos no estaba claro si entre la Directora Ejecutiva y el demandante había quedado establecido un compromiso de extender la fecha del contrato. Indicó el foro apelativo que tampoco estaba claro si, aun existiendo tal compromiso entre las partes, éste obligaba al Munici-pio; ni si dicho compromiso había creado una expectativa real de enmendar el contrato en cuanto a su vencimiento. Por ello, determinó el foro apelativo que no procedía la sen-tencia sumaria. Erró dicho foro al resolver de este modo. Veamos.
Podría ser, como resolvió el foro apelativo, que aquí exis-tiese alguna controversia sobre si la Directora Ejecutiva se comprometió de modo definitivo a extender la duración del contrato en cuestión. En su primera carta sobre el particular, dicha Directora Ejecutiva había expresado su anuencia a la propuesta del arrendador de extender la fecha de ter-minación del contrato, sujeto a que hubiese fondos para ello. En su segunda comunicación, la Directora Ejecutiva volvió a condicionar tal extensión a que se obtuviesen los fondos federales necesarios para ello. Podía quizás haber alguna duda sobre si había un compromiso definitivo o sólo uno sujeto a la disponibilidad de fondos.
Lo anterior, sin embargo, no impedía que se dictase sentencia sumaria para desestimar la demanda del arrendador. Nótese, para comenzar, que aun si hubiese existido el alegado “compromiso” definitivo de la Directora *832Ejecutiva, éste no obligaba al Municipio. Las expresiones supuestamente a favor de extender la duración del con-trato fueron hechas por la Directora Ejecutiva, no por el propio Alcalde, quien es la persona que ostenta por ley la autoridad ejecutiva del Municipio.(1) Los directores de uni-dades administrativas municipales, como era la Directora Ejecutiva en el caso de autos, no tenían antes, ni tienen actualmente, como facultad propia la de hacer compromi-sos que obliguen al Municipio.(2) En ningún momento la parte demandante ha demostrado, ni siquiera alegado, que la Directora Ejecutiva ostentaba una delegación de autori-dad del Alcalde, que le diera la facultad de obligar al Mu-nicipio mediante el “compromiso” en cuestión.(3) Por lo tanto, es evidente que cualquier manifestación de ésta so-bre la extensión de los términos del contrato constituía sólo una recomendación y no un compromiso vinculante.(4)
Más importante aún, aunque hubiese existido un “compromiso” de extender la duración del contrato por parte de las autoridades municipales con facultad para hacerlo, dicho compromiso no podía generar obligación jurídica de clase alguna para el Municipio, debido a que éste no se hizo en conformidad con las normas aplicables ex-*833puestas antes. El supuesto “compromiso” no constaba en un contrato escrito. A pesar de lo expresado por la Direc-tora Ejecutiva en su primera carta, dicho “compromiso” no se incluyó en la enmienda al contrato. Por ende, tampoco fue registrado ni presentado en la Oficina del Contralor. La ausencia de estos elementos, que según hemos expuesto antes son de observancia rigurosa, privan de eficacia y va-lidez al supuesto acuerdo del arrendador con la Directora Ejecutiva de extender la duración del arrendamiento en cuestión. El requisito de formular lo acordado mediante un contrato escrito, era indispensable y, como resolvimos en Hatton v. Mun. de Ponce, supra, hay que cumplirlo “sin excepción alguna”, para que lo convenido sea vinculante.
Igual que en Morales v. Municipio de Toa Baja, supra, y Hatton v. Mun. de Ponce, supra, el demandante, Fernández & Gutiérrez, conocía los requisitos de la ley para formalizar acuerdos de esta índole, pues había contratado antes con el Municipio. De hecho, el contrato de arrendamiento suscrito entre las partes cumplía con todos los requisitos estatutarios. Ya hemos establecido que “[l]as normas estatutarias aplicables persiguen proteger el interés público y no a las partes contratantes”. Morales v. Municipio de Toa Baja, supra, pág. 697. El demandante sabía o debía saber que un acuerdo en contravención a las nor-mas aplicables era ineficaz. El interés público así lo requiere.
En múltiples ocasiones, hemos expresado que el propósito principal de la moción de sentencia sumaria, según dispone la Regla 36 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es propiciar la resolución justa, rápida y económica de litigios que no presentan controversias genuinas de hechos materiales, por lo que no ameritan la celebración de un juicio en su fondo. Hurtado v. Osuna, 138 D.P.R. 801, 809 (1995); Worldwide Food Dis., Inc. v. Colón et al., 133 D.P.R. 827 (1993); González v. Alicea, Dir. Soc. Asist. Legal, 132 D.P.R. 638 (1993); Tello, Rivera v. Eastern *834Airlines, 119 D.P.R. 83 (1987). Esa es la situación del caso de autos. No existe controversia real sobre el determinante hecho de que no se suscribió el indispensable contrato es-crito para extender su duración, luego de vencido el con-trato en 1993. Como vimos, el supuesto acuerdo con la Directora Ejecutiva para extender el vencimiento del arrendamiento no podía generar una obligación vinculante para el Municipio. Como no existía un contrato válido que venciera en 1997, procedía la desestimación de la demanda.
IV
Por los fundamentos expuestos, se dictará sentencia para revocar la del Tribunal de Circuito dé Apelaciones y desestimar la demanda presentada por el arrendador.
El Juez Asociado Señor Hernández Denton concurrió sin opinión escrita. El Juez Asociado Señor Corrada Del Río se inhibió.

 Arts. 2.03 y 3.01 de la Ley Orgánica de los Municipios, Ley Núm. 146 de 18 de junio de 1980 (21 L.P.R.A. ants. sees. 2053 y 3001). Al momento de surgir los hechos, esta era la ley que regía los municipios. La legislación vigente dispone igual. Véase el Art. 3.009 de la Ley de Municipios Autónomos del Estado libre Asociado de Puerto Rico de 1991 (en adelante la Ley de Municipios Autónomos), 21 L.P.R.A. see. 4109. Claro está, debe consignarse que cualquier compromiso del Alcalde que con-lleve algún reajuste presupuestario, debe ser aprobado por la Asamblea Municipal. Véanse: Art. 4.18 de la Ley Orgánica de Municipios, 21 L.P.R.A. ant. see. 3068, y Art. 5.005 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4205.


 La Ley Orgánica de Municipios no disponía facultades propias a estos fun-cionarios municipales. En la Ley de Municipios Autónomos no se incluye la facultad referida entre los poderes que se le otorgan por ley. Art. 6.003 de la Ley de Munici-pios Autónomos, 21 L.P.R.A. see. 4253.


 La facultad aludida puede delegarse si se hace formalmente por escrito. Art. 3.009(x) de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4109(x).


 En efecto, debe señalarse que en los dos contratos referidos, que fueron firmados por el Alcalde, aparece también la firma de la Directora Ejecutiva, bajo el acápite de “recomendado por”, lo que confirma que su autoridad se limita a hacer recomendaciones.